Title: Thomas Appleton to Thomas Jefferson, 25 October 1815
From: Appleton, Thomas
To: Jefferson, Thomas


          
            
              Leghorn 25th October 1815.
            
            You will recieve, Sir, by this conveyance, a letter from mr mazzei, relating to the money which arose from the sale of his house in Richmond, by which you will percieve, he is still very desirous, to have in his possession this amount, alledging the advantageous purchases which might be made in Tuscany, or the still more lucrative mode of lending it a great interest.—It is from such erroneous ideas that he has already diminish’d his estate more than one third, in the short space of a few years; and as the faculties of his mind seem rapidly retiring, he would certainly add this Sum to the number of his losses, were it to fall into his hands.—The real truth is, that there is not a spot of ground in all Tuscany, which produces 4 per ct, and it is with great difficulty, that money can be securely plac’d at Six.—In the letter which I had the honor of addressing you, Sir, in date of the 28th of August, I have very fully related to you, how totally incapable, is mr mazzei of administring his pecuniary affairs, and the very earnest request of his wife & daughter, that the capital should remain for the present, in the Secure Situation in which it now is, and that only the interest which arises thereon, should be forwarded to them, as it becomes due.—
            
            There is, Sir, in florence, an artist of the very highest rank in sculpture; indeed, there is but one in all Italy who is thought to excel him, and who is the fam’d Canova. from a very intimate knowledge of mr Bartolini, (the name of the person of whom I am now writing) I have conciev’d for him the greatest esteem for his sublime talents! and from the ardent passion he discovers for our government & our Country, I confess there are few men, for whom I bear, So Sincere a friendship. He is only 30 Years of age; of the most engaging aspect; and manners; and speaks the french language with great facility.—His residence for the last Six years, has been in Carrara, where he presided over the accademy of sculpture, modelling, and drawing, with universal approbation.—The number of his élèves were about one hundred, but the recent changes which have taken place in Europe, have intirely dispers’d them; and Bartolini became the principal object of the fury of these diabolical fanatics, who finding he had escap’d thier stilettos, took thier vengeance on his divine works.—He was charg’d by the late Grand Dutchess of Tuscany, to copy in marble, the colossal Statue of Napoleon, by Canova; he did more, for he far surpass’d the original.—He form’d a vase, of nearly eight feet in diameter, and sculptur’d on the exterior, in demi bosso figures, representing the corronation of Napoleon; his marriage; and the birth of the King of Rome. this work was nearly compleated, and was destin’d for the museum of paris, when the assassins of Carrara, compell’d him to fly from thier territory. of all the works now remaining of grecian or roman artists, there are none of superior merit. In drawing & modelling he stands unrivall’d in Italy, as he certainly will in sculpture, at a period not far distant. I have been thus particular, Sir, in the great and numerous qualities of mr Bartolini, because, he is ardently inflam’d with a desire of fixing himself in the U: States, for never did there exist a man, whose passion for freedom, rose higher than his; and as he often assures me, to repeat his own words, “Could I but once breathe the air of a free Country every Stroke of my chizzel or my pencil, would evince the change of my Situation.”—but where he ought to place himself in America, or what probable encouragement he would find, that would be, in any-wise, on a level with his merit, are circumstances not in my power to inform him.—I have thought, Sir, that an acquisition of this Kind to our country, would be extreemely agreeable to you, and it is for this reason, I have ventur’d to address you in his behalf; for as he cannot sett forward for the U: States, before the ensuing spring or summer, your advice would be reciev’d with the most grateful Sentiments; for your virtues, Sir, were familiar to him, long before I form’d his acquaintance.
            
            Pardon me, Sir, if I have thus trespass’d on your time, or if the request I have made, shou’d seem to you indiscrete, for I have hasarded both! presuming that the great utility which our Country may derive from the possession of mr Bartolini, would Serve as an apology for the one and for the other.—Accept, Sir, the sincere expressions
            
              of my highest respect & esteem.—
              Th: Appleton
            
          
          
            
              
                P:S—I Know not, Sir if the letter I wrote you, many years Since, reach’d
                           you, in which I inform’d you, that I am the possessor of the original
                           plaister model of General
                              Washington, and made by Cerrachi.—I have very lately sent to
                              Baltimore, to my nephews
                           N
                           & C.
                              Appleton merchants there, two fine Copies in marble; as
                           likewise two copies of Vespucius &
                              Columbus, copied from the original
                           busts in the gallery of florence.—
             
                
                           Iterum—
                        
              
            
            
              T: A.
            
          
        